Citation Nr: 0722100	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability 
secondary to now service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the RO in Togus, 
Maine.

In May 2006 the Board remanded the claim for a low back 
disability to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
The Board also remanded a claim for bilateral pes planus and 
in a March 2007 decision, on remand, the AMC granted that 
claim.  The veteran has not appealed either the initial 
rating or effective date assigned for that condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the only remaining issue before the Board is 
whether he also is entitled to service connection for a low 
back disability secondary to the now service-connected 
bilateral pes planus.
 

FINDING OF FACT

The competent medical evidence on file does not indicate a 
currently diagnosed low back disorder was either caused or 
made permanently worse by the veteran's service-connected 
bilateral pes planus.


CONCLUSION OF LAW

The veteran does not have a low back disorder that is 
proximately due to, the result of, or chronically aggravated 
by his service-connected bilateral pes planus.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in 
August 2003, October 2003, May 2006 and November 2006.  The 
letters specifically told him that VA needed specific 
information to show his entitlement to service connection for 
a low back disorder secondary to his bilateral pes planus, 
indicated what supporting evidence VA was responsible for 
obtaining, what evidenced he needed to submit, and the May 
2006 letter, in particular, also indicated that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
August and October 2003 letters were sent prior to the 
initial adjudication in January 2004.  And in the January 
2004 statement of the case (SOC) and March 2007 supplemental 
SOC (SSOC), the claim was readjudicated based on any 
additional evidence that had been received since the initial 
rating decision in question.  Consequently, the Board finds 
there was no error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that even where there was no pre-initial-decision 
notice, the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in a May 2006 letter and again in 
the March 2007 SSOC.  



There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  In fact, in August 2003, October 2003 
and June 2006, the veteran indicated he had no more evidence 
to submit.  Therefore, the duty to assist has been fulfilled, 
as VA has obtained all identified records pertaining to the 
claim on appeal - to the extent the evidence mentioned is 
available.  There is no suggestion on the current record 
there remains evidence that is pertinent to the issue on 
appeal that has yet to be obtained.  The appeal is ready to 
be considered on the merits.

Pertinent Laws and Regulations

The veteran does not allege, and the evidence does not 
otherwise suggest, he has a low back disorder that was 
directly or presumptively incurred or aggravated in service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The veteran alleges, instead, that his low back disorder is 
attributable to his bilateral pes planus (which, as 
mentioned, is now a service-connected disability).

Service connection may be established on this alternative, 
secondary basis for disability that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
As well, when aggravation of a condition for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection on this secondary basis 
requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

Analysis

With respect to element (1), current disability, the December 
2006 VA examination resulted in a diagnosis of lumbar 
scoliosis with spondylosis.  An X-ray of the back taken 
during that examination revealed moderately severe mid lumbar 
intervertebral disc disease and degenerative involvement and 
mild scoliosis convex left.  Therefore, element (1) has been 
satisfied.

Turning, however, to the issue of medical nexus, to comply 
with the Board's May 2006 remand directive, the RO (AMC) 
arranged for the veteran to undergo a VA examination to 
obtain a medical opinion addressing the key question 
concerning whether his low back disability is attributable to 
his bilateral pes planus.  In December 2006, after a thorough 
review of the claims file, a VA physician indicated the 
veteran's low back disability was due to his age, lifestyle, 
occupation and in part heredity.  This medical opinion ruled 
out any relationship between the low back disability and the 
service-connected bilateral pes planus - on the basis of 
both causation and aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 449 (1995).  And there is no medical opinion 
refuting this VA doctor's conclusion.

The veteran claims his chiropractor has told him his low back 
disability is related to his bilateral pes planus.  But his 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); LeShore v. Brown, 8 Vet. App. 406 (1995).

The only evidence suggesting a correlation between the 
veteran's low back disability and his service-connected 
bilateral pes planus comes in the way of his own 
unsubstantiated allegations.  It is well established, 
however, that a layman without medical training, such as the 
veteran, is not competent to provide nexus evidence; instead, 
this requires medical knowledge and training.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability as secondary to his 
service-connected bilateral pes planus.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt concerning this to resolve in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a low back disorder 
secondary to service-connected bilateral pes planus is 
denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


